DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-19, in the reply filed on 08-30-2021 is acknowledged.  The traversal is on the ground(s) that the examiner has failed to show serious burden.  This is not found persuasive as serious burden has been established via the inventions separate classifications (see MPEP 808.02).
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is incomplete for failing to recite sufficient structure to enable the claimed function of “automatically performs an expandable motion”.  See claim 10 for sufficient structure.
Claim 2 is incomplete for failing to recite sufficient structure to enable the claimed function of “detection of a user”. 
Claim 3 is incomplete for failing to recite sufficient structure to enable the claimed function of “automatically performs a retractable motion”.  See claim 10 for sufficient structure.
Claim 4 is incomplete for failing to recite sufficient structure to enable the claimed function of “detection of the at least one package”. 
Claim 13 is incomplete for failing to recite sufficient structure to enable the claimed function of “automatically performs a motion…into an expanded condition” (lines 4-5).
Claim 13 is incomplete for failing to recite sufficient structure to enable the claimed function of “automatically performs a motion…from a first positon to a second position” (lines 7-9).
Claims 16-19 are incomplete for failing to recite sufficient structure to enable the claimed function of “detection” (of a user or package).
Claims 18 and 19 are incomplete for failing to recite sufficient structure to enable the claimed function of “automatically performs a retractable motion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US#10321780).
Regarding claim 1, James discloses a smart mailbox device comprising:
a body 6, wherein the body is affixed via 15 to a surface (door); and
a retractable bag 30 coupled to the body, wherein the retractable bag:
automatically performs an expandable motion such that the retractable bag extends away from the body (i.e. away from a rear of the body) into an expanded positioned (Fig. 4) to form a receptacle for receive at least one package (see col. 3, lines 44-46).
Regarding claim 6, wherein the retractable bag comprises having a geometric shape (Fig. 4) and proportions configured to receive, cover, hold, encircle, and secure the at least one package.
Regarding claim 7, wherein the retractable bag comprises a tamper resistant material (col. 2, line 67).
Regarding claim 8, further comprising: a secure attachment member 15 installed on a body attachment, wherein the secure attachment member securely and fixedly affixes the body to the surface.
Regarding claim 9, wherein the secure attachment member 15 is being viewed and labeled as a brace as it fits the device to a door.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over James (US#10321780) in view of Judge (US#2018/0260777).
Regarding claim 12, James discloses a touch screen user interface display (col. 3, lines 54-56) installed on the body and a smart camera 60, but fails to disclose a smart doorbell interface.  However, as evidenced by Judge, including a smart doorbell interface is known in the smart mailbox art, see doorbell interface 122 ([0125], lines 6-13).  Therefore, as evidenced by Judge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify James by including a smart doorbell interface.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the smart doorbell interface would enhance the operational capabilities, namely delivery notification, of the device.
Allowable Subject Matter
Claims 2-5, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677